DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, drawn to claims 6-9, in the reply filed on 10/15/2021 is acknowledged. Claims 1-5 and 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and III, there being no allowable generic or linking claim. 
Claim Objections
Claims 6-9 are objected to because of the following informalities:
In line 5 of claim 6, “from to the at least one side” should be changed to “to the at least one side” or similar language which would remove “from to”.
In line 3 of claim 7, “the mesh” should be changed to “the at least one mesh”.
In lines 3-4 of claim 8, “the at least one side of the fascia” should be changed to “the at least one side of the fascial tissue” in order to remain consistent with terminology used throughout the claims.
In line 2 of claim 9, “after it passes though” should be changed to “after passing through” or similar, in order to remove use of the term “it”.
In line 2 of claim 9, “the fascia” should be changed to “the fascial tissue” in order to remain consistent with terminology used throughout the claims.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 recite “the method of claim 1”. Claim 1 recites an apparatus claim, not a method. Therefore, it is unclear if claims 7-9 as written are incorrectly dependent from claim 1 or if they are intending to further limit the device of claim 1. In the interest of compact prosecution, as best understood by the examiner, claims 7-9 are intended to depend from claim 6 which recites a method and will be treated as such for the purpose of examination.
Claim 8 recites “the laparoscopic device” in lines 1-2. There is insufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao (US 2017/0172551).
Regarding claim 6, Rao discloses a method for performing minimally invasive surgery (Abstract, paragraph [0004 and 0017] disclose use of laparoscopic tools and procedures, which is understood to be a minimally invasive surgery) to reinforce a fascial tissue (Abstract and paragraph [0017]), comprising: providing at least one mesh (2, FIG 5-6, paragraphs [0017, 0018, 0021]) configured to be attached to at least one side of the fascial tissue (Paragraph [0021] discloses anchors 34 hold the mesh in place attached to the fascia) in a delivery configuration (FIGs 3 and 5 show a delivery configuration wherein the arms are collapsed to provide a smaller delivery profile, paragraphs [0017-0018]); and deploying the at least one mesh from to the at least one side of the fascial tissue (FIGs 5-6) by applying a force to a telescoping arm coupled to the at least one mesh in the delivery configuration (Paragraphs [0034-0036] disclose means by which the device transitions from the delivery configuration to the deployed configuration. Paragraph [0036] discloses trigger 14 can be connected to runner 4 by a rod such that pressing the trigger 14 moves the rod down, and resultantly moves the trigger-actuated runner 4 towards the stop end 11 of the shaft 1. Therefore, the rod of the trigger member is interpreted as a telescoping arm. Further, applying a force to this telescoping arm, by user actuation of trigger 14, deploys the mesh by expanding arms 3 which are attached to the mesh. Each of the involved elements are coupled in the delivery configuration by mechanical connection, including the telescoping arm being coupled to the at least one mesh in the delivery configuration as required by the claim).  
Regarding claim 7, Rao discloses the telescoping arm is configured to affix the at least one mesh to the at least one side of the fascial tissue by applying the force (The force applied by the telescoping arm translates 4 thus expanding arms 3 such that the mesh is deployed into the unfolded and secured position, paragraphs [0011 and 0028], FIG 6), wherein the force applied to the mesh can be controlled 
Regarding claim 8, Rao discloses the at least one mesh is attached to the laparoscopic device in the delivery configuration (In the delivery configuration i.e. folded configuration, the mesh 2 is attached to arms 3 of the laparoscopic device shown in FIGs 1-5), and wherein the at least one mesh is maintained in the delivery configuration until the at least one mesh is proximate to the at least one side of the fascia (The position shown in FIG 5 is interpreted as being proximate to the at least one side of the fascia. The mesh has been inserted through an incision in the fascia in the delivery configuration).  
Regarding claim 9, Rao discloses the at least one mesh is deployed from the delivery configuration after it passes through an incision in the fascia (Paragraphs [0028 and 0034] discloses the device is inserted through an incision. FIGs 3-5 show the mesh passes through an incision in the fascia before being deployed to an expanded state).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771